UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2294


ANASTASIA Y. ZMEEVA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Department of Homeland
Security.


Submitted:   April 30, 2012                 Decided:    May 15, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Michael F. Leban, LEBAN & ASSOCIATES, P.C., Virginia Beach,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Mary Jane Candaux, Assistant Director, David
H. Wetmore, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anastasia Y. Zmeeva, a native and citizen of Russia,

petitions for review of a final administrative removal order

issued by the Department of Homeland Security, finding she is

removable because she was not lawfully admitted for permanent

residence and she was convicted of an aggravated felony.                              Zmeeva

claims that her conviction was not an aggravated felony.                                  We

dismiss the petition for review.

           Under         8    U.S.C.    § 1252(a)(2)(C)           (2006),    this     court

lacks jurisdiction to review any final order of removal against

an alien who is removable for having committed an aggravated

felony.    However, the court retains jurisdiction to ascertain

whether   in    fact         the   petitioner     is       an    alien   and    has    been

convicted of a relevant offense.                 Ramtulla v. Ashcroft, 301 F.3d

202, 203 (4th Cir. 2002).                 Once the court confirms these two

factual   determinations,           then,   under      8    U.S.C.    § 1252(a)(2)(C),

(D), it can only consider constitutional claims or questions of

law.     See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir.

2007).    The court reviews legal issues, including the question

of   whether    a    particular        offense   is    an       aggravated     felony,    de

novo.     Id.       at   279.      Under    8    U.S.C.         §§ 1101(a)(43)(m),       (u)

(2006), an aggravated felony includes a conspiracy to commit

fraud in which the loss to the victim exceeds $10,000.



                                            2
               Because      Zmeeva     was        convicted          of      a    statute       that

criminalizes        conduct    that        does       and    does    not     involve      a    fraud

offense in which the loss to the victim exceeds $10,000, this

court must apply a “modified categorical approach.”                                    Soliman v.

Gonzales,       419   F.3d     276,    285        (4th       Cir.    2005).            Under    this

approach,       the   court         must     determine            whether        a     defendant’s

specific conduct qualifies as an aggravated felony by looking

“to the terms of the charging document” and, if necessary in a

nonjury       case,    to     “the     terms           of     a     plea     agreement,”         the

“transcript of colloquy between judge and defendant,” or “some

comparable judicial record” revealing the “factual basis for the

plea.”        Shepard v. United States, 544 U.S. 13, 26 (2005).                                   An

order of restitution and a stipulation as to the amount of loss

are also proper references.                   Nijhawan v. Holder, 557 U.S. 29,

__, 129 S. Ct. 2294, 2303 (2009).

               We   have    reviewed        the       record      and      conclude      that    the

evidence supports the finding that Zmeeva’s conviction was for

an aggravated felony.               She acknowledged that one of the objects

of the conspiracy was to commit a fraud upon the United States

Navy.     In addition, she was ordered to pay restitution to the

victim in the amount of $36,514.52.

               Because Zmeeva was convicted of an aggravated felony

and she does not raise a constitutional claim or a question of

law,     we     dismiss       the     petition              for     review       for     lack     of

                                                  3
jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       PETITION DISMISSED




                                    4